                                                                               E-FILED
                                                    Thursday, 30 May, 2019 11:51:38 AM
                                                          Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS


ALVIN BOWLES,                    )
                                 )
Plaintiff,                       )
                                 )     16-CV-4121
      v.                         )
                                 )
WARDEN STEPHANIE                 )
DORETHY,                         )
CORRECTIONAL OFFICER             )
RANGE, LIEUTENANT                )
MILLARD,                         )
AND PEGGY HENDRICKS              )
                                 )
Defendants.                      )


                               OPINION
MICHAEL M. MIHM, U.S. District Judge.
      Plaintiff proceeds pro se from his incarceration in Hill

Correctional Center on claims of deliberate indifference to Plaintiff’s

seizure disorder and a claim of excessive force. Summary judgment

was granted to Warden Dorethy and denied to Correctional Officers

Millard and Range. The case was then stayed for service on

Defendant Nurse Peggy Hendricks, and discovery was had on the

claim against Nurse Hendricks. The final pretrial is set for July 23,




                              Page 1 of 7
2019 at 1:00 p.m. The jury selection and trial start September 16,

2019.

     Plaintiff moves to compel Defendant Hendricks to respond to

Plaintiff’s following request to admit, which Plaintiff sent to defense

counsel on or around October 18, 2018:

     Admit or deny: You “Nurse Peggy Hendricks” said that
     there was nothing that the Healthcare Unit could do until
     the inmate was actually having a seizure, to let the
     Healthcare Unit know if the inmate started to have a
     seizure, as was stipulated by Correctional Officer Jamar
     Range via affidavit (P3) relating to phone call he had with
     you on August 5, 2015. Affidavit copy attached.

(d/e 73.)

     Nurse Hendricks did not respond to this request to admit,

prompting Plaintiff to file his first motion to compel on January

10, 2018. Nurse Hendricks’ counsel then responded that he

was initially unaware of the request due to an internal

docketing error and that he learned of the pending request at

Plaintiff’s deposition (which was held on December 18, 2018).

Defense counsel sent Nurse Hendricks’ late response to the

request to admit on or about January 25, 2019. The response

states:



                              Page 2 of 7
     After a reasonable inquiry and based on the
     information available, Defendant is unable to admit
     or deny.

(d/e 71-2.)

     Plaintiff then filed a second motion to compel, asserting that

Nurse Hendricks’ response is actually no response at all, giving

Plaintiff no information on Nurse Hendricks’ position and preventing

Plaintiff from preparing for trial.

     The Court agrees with Plaintiff. Federal Rule of Civil Procedure

36(a)(4) provides that “the answering party may assert lack of

knowledge or information as a reason for failing to admit or deny

only if the party states that it has made reasonable inquiry and that

the information it knows or can readily obtain is insufficient to

enable it to admit or deny.” Even in response to Plaintiff’s motion to

compel, Nurse Hendricks does not explain what reasonable inquiry

she made or what readily available information she consulted. See

Flint v. City of Milwaukee, 2014 WL 5431153 (E.D. Wis. 2014)(“If a

party makes a reasonable inquiry and still ‘cannot truthfully admit

or deny the matter,’ it must, in its response, ‘set forth in detail the

reasons why this is so.’”)(quoted cite omitted); Loudermilk v. Best

Pallet Co., LLC, 2009 WL 3272429 (N.D. Ill. 2009)(not published in
                               Page 3 of 7
Fed.Rptr.)(“Plaintiff's answer must include a detailed description of

the reasonable inquiry undertaken by Plaintiff, and specific reasons

why Plaintiff is still unable to admit or deny the requests after the

reasonable inquiry.”); Cada v. Costa Line, Inc., 95 F.R.D. 346, 348

(N.D. Ill. 1982)(“Statements of inability to admit or deny are of

course permitted by Rule 36, but they must be supported by specific

reasons.”).

     Further, Nurse Hendricks’ failure to respond to the request to

admit within 30 days means that the she has admitted the matter.

Fed. R. Civ. P. 36(a)(3)(“A matter is admitted unless, within 30 days

after being served, the party to whom the request is directed serves

on the requesting party a written answer or objection . . . .”). Her

admission “is conclusively established unless the court, on motion,

permits the admission to be withdrawn or amended.” Fed. R. Civ. P.

36(b). Defendant Hendricks has not filed a motion to withdraw the

admission. Such a motion would have to demonstrate that allowing

the withdrawal would not prejudice Plaintiff and would “promote the

presentation of the merits of the action.”

     In short, Nurse Hendricks has not moved to withdraw her

admission, nor has she demonstrated the sufficiency of her late
                              Page 4 of 7
response to the request for admission. Accordingly, her admission

is conclusively established, subject to a well-supported motion to

withdraw the admission.

     Defendant Hendricks’ second and third motions to extend her

dispositive motion deadline are denied on the grounds of futility and

undue delay. The Court already observed that summary judgment

for Defendant Hendricks would be unlikely whether or not

Defendant Hendricks admitted or denied the statement:

     Either Nurse Peggy did or did not tell Defendant
     Range that nothing could be done until Plaintiff
     actually had a seizure. If Nurse Peggy did make
     that statement, a reasonable juror, even as a
     layperson, could find that such advice was
     blatantly inappropriate in the sense that Plaintiff
     should have at least been observed by someone
     until his auras passed. If Nurse Peggy denies the
     statement, that only raises another disputed fact
     for the jury to decide.

(5/21/18 Order.) The Court does not see how a

dispositive motion can resolve this dispute. Even if Nurse

Hendricks asserts that she does not recall the incident

and would never have made such a statement, Defendant

Range avers that Nurse Range did make that statement.




                             Page 5 of 7
A disputed fact would still remain for the jury. As the

Court already observed, “Nurse Peggy’s part in the

story is short but central, with Defendants Millard and

Range pointing at Nurse Peggy to justify their own

actions.” (5/21/18 Order p. 11.)

     Further, sufficient time has already been allowed for

a dispositive motion to be filed. Discovery originally

closed on this claim on December 31, 2018, and was then

extended to March 1, 2019 with a dispositive motion due

April 1, 2019. The dispositive motion deadline was then

extended 30 days to May 1, providing 60 days past the

discovery deadline to file a dispositive motion. Defendant

Hendricks’ second and third requests for extension would

extend that deadline until June 18, another 48 days, for a

total of more than 100 days after discovery closed and too

close to the final pretrial conference.

IT IS ORDERED:

     1) Plaintiff’s motions to compel are denied as unnecessary.

(d/e’s 66, 72.) Defendant Hendricks’ admission is conclusively

established pursuant to Federal Rule of Civil Procedure 36(a)(3) and
                              Page 6 of 7
36(b), subject to a well-supported motion to withdraw the admission

filed by June 7, 2019, with an amended answer attached.

     2) Defendant Hendricks’ motions to extend her dispositive

motion deadline are denied. (d/e’s 77, 78.)

     3) The IDOC website reflects that Plaintiff is scheduled for

parole on July 18, 2019, a few days before the final pretrial

conference on July 23, 2019. If Plaintiff is paroled before the final

pretrial conference, then Plaintiff must appear at the final pretrial

conference in person. If Plaintiff is unable to appear in person, then

by July 15, 2019 he must file a motion to appear by phone and

show good cause why he cannot appear in person. Plaintiff must

immediately notify the Clerk of any change in address and phone

number or this case will be dismissed, with prejudice.

     ENTER: 5/30/2019

     FOR THE COURT:



                                     s/Michael M. Mihm
                                     MICHAEL M. MIHM
                                 UNITED STATES DISTRICT JUDGE




                              Page 7 of 7
